Title: From Thomas Jefferson to Richard Mentor Johnson, 10 March 1808
From: Jefferson, Thomas
To: Johnson, Richard Mentor


                  
                     Sir 
                     
                     Washington Mar. 10. 08.
                  
                  I am sure you can too justly estimate my occupations to need an apology for this tardy acknolegement of your favor of Feb. 27. I cannot but be deeply sensible of the good opinion you are pleased to express of my conduct in the administration of our government. this approbation of my fellow citizens is the richest reward I can recieve. I am conscious of having always intended to do what was best for them: and never for a single moment to have listened to any personal interest of my own. it has been a source of great pain to me to have met with so many among our opponents who had not the liberality to distinguish between political & social opposition, who transferred at once to the person the hatred they bore to his political opinions. I suppose indeed that in public life a man whose political principles have any decided character, and who has energy enough to give them effect, must always expect to encounter political hostility from those of adverse principles. but I came to the government under circumstances calculated to generate peculiar acrimony. I found all it’s offices in the possession of a political sect who wished to transform it ultimately into the shape of their darling model the English government, & in the mean time to familiarize the public mind to the change, by administering it on English principles, & in English forms. the elective interposition of the people had blown all their designs, and they found themselves and their fortresses of power and profit put in a moment into the hands of other trustees. lamentations & invective were all that remained to them. this last was naturally directed against the agent selected to execute the multiplied formations which their heresies had rendered necessary. I became of course the butt of every thing which reason, ridicule, malice and falsehood could supply. they have concentrated all their hatred on me till they have really persuaded themselves that I am the sole source of all their imaginary evils. I hope therefore that my retirement will abate some of their disaffection to the government of their country, and that my successor will enter on a calmer sea than I did. he will at least find the vessel of state in the hands of his friends, & not of his foes. federalism is dead, without even the hope of a day of resurrection. the quondam leaders indeed retain their rancour & principles; but their followers are amalgamated with us in sentiment if not in name. if our fellow citizens, now solidly republican, will sacrifice favoritism towards men for the preservation of principle, we may hope that no divisions will again endanger a degeneracy in our government.
                  I send you a sketch of historical reading as you requested if the scale is too large, you can readily reduce it by rejecting the parts least interesting; if too contracted, it can easily be enlarged. I have noted only books which are excellent & worthy of being read. where I know of no good history of a particular country, I have set down none, as in the case of Denmark, Germany, Spain, Portugal, Italy, Turkey. Milot’s Modern history will supply these. I did not suppose your wish included antient history, because the best writers of that, being classical books, are known to every one. but I thought it not amiss to set down three or four, which besides a very general view of the subject, give the state of things (especially as to Greece & Rome) when antient history may be considered as ending, and that of modern nations to begin. these books form the ground on which Modern history is erected.
                  I shall pay a just attention to what you say of Messrs Porter, Parke, and Beatty. I pray you to accept my salutations and assurances of great esteem & respect.
                  
                     Th: Jefferson 
                     
                  
                  
                     Volney’s Lessons of history.
                     Millot’s antient history.
                     Anacharsis
                     Middleton’s life of Cicero.
                     Gibbon’s decline of the Roman empire.
                     Millot’s Modern history.
                     Russel’s history of Modern Europe.
                     Millot’s history of France.
                     Davila’s history of the civil wars of France.
                     Sully’s Memoirs.
                     the French revolution by Rabaut & La Cretelle.
                     the Revolution of France by Desodoards.
                     Voltaire’s historical works.
                     Robertson’s Charles V.
                     Historical works of Frederic king of Prussia.
                     Segur’s history of Frederic William II.
                     Ruthere’s History of Poland.
                     Tooke’s life of Catharine II.
                     Memoires Secrets de la Russie.
                     Baxter’s history of England (this is Hume’s text republicanised.)
                     Ld. Orrery’s history of England.
                     Ld. Bacon’s history of Henry VIII.
                     Macaulay’s history.
                     Ludlow’s memoirs.
                     Anecdotes of the life of Chatham.
                     Belsham’s history and Memoirs.
                     Robertson’s history of Scotland.
                     Mosheim’s Ecclesiastical history
                     Priestley’s corruptions of Christianity.
                  
               